      Case 1:20-cv-02795-PGG-GWG Document 66 Filed 08/31/21 Page 1 of 2
                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      August 31, 2021

VIA ECF
The Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, N.Y. 10007

       Re:     Schulte v. Bureau of Prisons et al., 20 Civ. 2795 (PGG) (GWG)

Dear Judge Gorenstein:

        We write to notify the Court that defendant Brian Thiroway was properly served with this
action and, like the other individual defendants in this action, intends to file a motion to dismiss
the amended complaint before Judge Gardephe on the grounds, inter alia, that the plaintiff does
not state a claim against him pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388
(1971). Pursuant to the Court’s August 27, 2021 order (Dkt. #61), Mr. Thiroway will file the
motion before Judge Gardephe on or before September 24, 2021.

       Thank you for your attention to this matter.

                                                      Respectfully,
                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                              By:     /s/ Tara Schwartz
                                                      ELLEN BLAIN
                                                      TARA SCHWARTZ
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2743/2633
                                                      Email: ellen.blain@usdoj.gov
                                                              tara.schwartz@usdoj.gov
      Case 1:20-cv-02795-PGG-GWG Document 66 Filed 08/31/21 Page 2 of 2




Cc: (via certified mail)

   Joshua Adam Schulte
   Reg. No. 79471-054
   MCC New York
   150 Park Row
   New York, NY 1000




                                      2
